Citation Nr: 0108542	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  97-06 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Timeliness of a request for a waiver of recovery of an 
indebtedness of compensation totaling $29,060.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from December 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision entered in July 1996 by the 
Committee on Waivers and Compromises at the Department of 
Veteran Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, denying the appellant's request for waiver of 
recovery of an indebtedness of VA compensation benefits in 
the amount of $29,060, as untimely.  In VA Forms 9, Appeal to 
the Board of Veterans' Appeals, filed in March, April, and 
May 1997, a hearing before the Board, sitting at the RO, was 
requested.  Also, the veteran in correspondence received by 
the RO in August 1999 restated his desire to appear for a 
hearing.  In February 2001, the appellant was contacted by 
the Board to clarify her desire for a hearing, to which no 
response was received.  As such, in order to preserve the 
appellant's right to due process of law, further action is 
required to afford the appellant a hearing.

Accordingly, this matter is REMANDED to the RO for the 
following action:

The appellant is to be afforded a before 
the Board, sitting at the RO, in 
connection with the previously entered 
requests therefor.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


